Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ridgeview Hospital
(CCN: 36-4047)
Petitioner,

v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-142
Decision No. CR3183

Date: March 31, 2014

DECISION

Petitioner, Ridgeview Hospital, is challenging the effective date of its participation in the
Medicare program. Initially and on reconsideration, the Centers for Medicare &
Medicaid Services (CMS) determined that the hospital first met all the requirements for
enrollment as a provider of services in the Medicare program on September 21, 2012 and
approved the hospital’s program participation effective from that date, the same date on
which the hospital became accredited. Petitioner appealed and claimed that it is entitled
to an effective date starting on the date of its exit survey, which was 64 days earlier. The
parties have filed cross-motions for summary judgment.

For the reasons set forth below, I grant CMS’s motion and affirm its determination of
Petitioner’s effective date, deny Petitioner’s motion, and find that Petitioner would not be
entitled to an effective enrollment date prior to its accreditation.

Background
Petitioner is a psychiatric hospital located in Middle Point, Ohio. On July 19, 2012, The

Joint Commission (TJC), an accrediting organization that CMS approved, completed an
initial accreditation survey and cited Petitioner with standard-level deficiencies in several
areas. None of these deficiencies rose to the level of a violation of a condition of
participation. Petitioner submitted a plan of correction, also known as “evidence of
standards compliance.” On September 21, 2012, TJC received Petitioner’s plan of
correction, determined it was acceptable, and issued a positive accreditation decision. On
October 16, 2012, CMS issued its notice granting Petitioner’s request to enroll in the
Medicare program as a psychiatric hospital effective September 21, 2012. CMS Exs. 2-3;
P. Ex. 8. Petitioner appealed, requesting an effective date of July 19, 2012, the date that
TJC completed its accreditation survey and found no violations of conditions of
participation. CMS Ex. 4. On October 25, 2012, CMS issued an unfavorable
determination upholding the September 21, 2012 effective date of enrollment. CMS Ex.
1.

On November 16, 2012, Petitioner requested a hearing before an administrative law judge
(ALJ). The case was assigned to me for hearing and decision. The parties submitted
memoranda in support of their respective motions for summary judgment (CMS Br.; P.
Br.). CMS submitted a reply (CMS Reply). CMS submitted seven exhibits (CMS Exs.
1-7) and Petitioner submitted 10 exhibits (P. Ex. 1-10).

Petitioner also filed a motion for oral argument on the cross-motions for summary
judgment, a prehearing conference, and other relief. CMS filed an opposition. Petitioner
is not entitled to oral argument on the summary judgment motions here. Instead, I am
authorized to grant summary judgment without holding an in-person hearing to resolve
these matters without undue expenditures. As detailed in this decision, I find that a full
evidentiary hearing in this matter is not needed, and this case is appropriate for summary
judgment. Accordingly, I deny Petitioner’s motions.

Findings of Fact and Conclusions of Law
I. Summary judgment in favor of CMS is appropriate.

Summary judgment is appropriate when a case presents no issue of material fact, and its
resolution turns on questions of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-
48 (1986); Livingston Care Ctr. v. U.S. Dep’t of Health & Human Servs., 388 F.3d 168,
173 (6th Cir. 2004); see also Ill. Knights Templar Home, DAB No. 2274, at 3-4 (2009)
(citing Kingsville Nursing Ctr., DAB No. 2234, at 3-4 (2009)). The moving party may
show the absence of a genuine factual dispute by presenting evidence so one-sided that it
must prevail as a matter of law, or by showing that the non-moving party has presented
no evidence “sufficient to establish the existence of an element essential to [that party’s]
case, and on which [that party] will bear the burden of proof at trial.” Livingston Care
Ctr., 388 F.3d at 173 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)).
To avoid summary judgment, the non-moving party must then act affirmatively by
tendering evidence of specific facts showing that a dispute exists. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986); see also Vandalia Park,
DAB No. 1939 (2004); Lebanon Nursing & Rehab. Ctr., DAB No. 1918 (2004).

To defeat an adequately supported summary judgment motion, the non-moving party may
not rely on the denials in its pleadings or briefs but must furnish evidence of a dispute
concerning a material fact. J/l. Knights Templar, DAB No. 2274, at 4; Livingston Care
Ctr., DAB No. 1871, at 5 (2003). In examining the evidence to determine the
appropriateness of summary judgment, I must draw all reasonable inferences in the light
most favorable to the non-moving party. See Brightview Care Ctr., DAB No. 2132, at 2,
9 (2007); Livingston Care Ctr., 388 F.3d at 168, 172; Guardian Health Care Ctr., DAB
No. 1943, at 8 (2004); but see Cedar Lake Nursing Home, DAB No. 2344, at 7 (2010);
Brightview, DAB No. 2132, at 10 (noting entry of summary judgment upheld where
inferences and views of non-moving party are not reasonable). Also, the role of an ALJ
in deciding a summary judgment motion differs from the ALJ’s role in resolving a case
after a hearing. On summary judgment, an ALJ should not assess credibility or evaluate
the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, DAB No. 2291, at 4-
5 (2009).

Here, there is no dispute as to the material facts. CMS and Petitioner agree that on the
date of its exit survey, July 19, 2012, Petitioner had no condition-level deficiencies, but it
did have several standard-level deficiencies. Further, they agree that TJC did not accept
the resolution of those standard-level deficiencies until it received a plan of correction
from Petitioner on September 21, 2012. The parties’ contentions relate to a matter of law
regarding whether CMS properly denied the date of July 19, 2012, versus September 21,
2012, as Petitioner’s effective date for Medicare enrollment and billing privileges.

Petitioner, however, does contend there is a disputed fact about whether CMS has
previously granted an accredited provider an initial Medicare enrollment date that was
effective before the effective date of the provider’s accreditation. P. Br. at 4-5, 20-21.
Nonetheless, as detailed subsequently in my findings, whether CMS may have
improperly granted other providers enrollment dates prior to accreditation is not material
and will not defeat CMS’s motion.

2. The undisputed evidence establishes TJC found Petitioner had
several lower-level standard deficiencies as of the completion of
its survey on July 19, 2012.

Upon completion of its survey of Petitioner on July 19, 2012, TJC, the CMS-approved
accreditation organization, determined that the hospital had seven lower-level
deficiencies:
1. Compliance with Federal, State, and local laws (42 C.F.R.
§ 482.11);

2. Governing Body (42 C.F.R. § 482.12);

3. Patient’s Rights (42 C.F.R. § 482.13);

4. Medical Record Services (42 C.F.R. § 482.24);
5. Food and Dietetic Services (42 C.F.R. § 482.28);
6. Physical Environment (42 C.F.R. § 482.41); and

7. Special Medical Record Requirements for Psychiatric Hospitals
(42 C.F.R. § 482.61).

P. Ex. 7. Petitioner does not contest the existence of these standard-level deficiencies and
did not come forward with any affidavits of its own employees or experts to dispute
them. P. Br. 5, 12.

3. The undisputed evidence establishes that Petitioner did not
submit an acceptable plan of correction to remedy its lower-
level standard deficiencies prior to September 21, 2012.

Petitioner submitted a plan of correction (termed “evidence of standards compliance” by
the accreditation organization) for its lower-level deficiencies that TJC received on
September 21, 2012. TJC thereafter accepted Petitioner’s plan.

Petitioner’s plan of correction was essential to TJC’s determination to grant the hospital
accreditation and to their determination to recommend the facility for Medicare
certification. TJC’s letter explains:

Based upon the submission of your evidence of standards compliance on
September 21, 2012, the areas of deficiency listed below have been
removed. [TJC] is granting your organization an accreditation decision of
Accredited with an effective date of September 21, 2012....

* * *

[TJC] is also recommending your organization for Medicare certification
effective September 21, 2012.
P. Ex. 7. Based upon Petitioner’s plan of correction, the accreditation organization found
Petitioner no longer deficient in those seven areas. TJC then approved Petitioner for
accreditation and recommended CMS’s certification for Medicare enrollment. P. Ex. 7 at
1; CMS Br. at 2-3.

4. The receipt of Petitioner’s acceptable plan of correction, which
effectively addressed its standard-level deficiencies, necessarily
determines the earliest date that CMS can enroll Petitioner as a
provider in Medicare.

The Social Security Act (Act) defines a psychiatric hospital as an institution that “is
primarily engaged in providing, by or under the supervision of a physician, psychiatric
services for the diagnosis and treatment of mentally ill persons.” Act § 1861(f)

(42 U.S.C. § 1395x(f)). It must also meet criteria for general hospitals (section
1861(e)(3)-(9) (42 U.S.C. § 1395x(e)(3)-(9))), maintain clinical records on all its patients,
and meet staffing requirements set by the Secretary. Act § 1861(f)(2)-(4) (42 U.S.C. §
1395x(f)(2)-(4). It may participate in the Medicare program as a provider of services, if
it meets this statutory definition and complies with regulatory requirements of applicable
conditions. Act §§ 1861(f), 1871 (42 U.S.C. §§ 1395x(f), 1395hh); 42 C.F.R. §§ 482.60 -
.62, 488.3.

To determine whether certain prospective providers (such as psychiatric hospitals)
qualify for Medicare certification, CMS authorizes certain accreditation organizations to
survey and accredit the applicants and recommend Medicare certification. Institutions
accredited by approved accreditation bodies are generally “deemed” to meet Medicare
conditions of participation. Act § 1865 (42 U.S.C. § 1395bb); 42 C.F.R. § 488.5.
However, if CMS finds that the prospective provider has significant deficiencies, it will
not deem it to meet the conditions of participation. Act § 1865(c) (42 U.S.C. §
1395bb(c)). CMS may “refuse to enter into an agreement” with a provider that fails to
meet even one condition of participation. Act §§ 1866(b)(2)(B), 1861(f) (42 U.S.C. §§
1395ce(b)(2)(B), 1395x(f)); see 42 C.F.R. § 488.3(a).

A “condition of participation” represents a broad category of services. Each condition is
contained in a single regulation, which is divided into subparts called standards.

42 C.F.R. Part 482. Compliance with a condition of participation is determined by the
manner and degree to which the provider satisfies the standards within the condition.

42 C.F.R. § 488.26(b). The provider may meet all conditions of participation but still be
cited with lower standard-level deficiencies that do not rise to a violation of a condition
of participation. In those circumstances, CMS may approve the enrollment application,
however, the effective date of that agreement is not until the accrediting organization
receives an acceptable plan of correction for the lower-level deficiencies and issues a
positive accreditation decision. 42 C.F.R. §§ 488.28(a), 489.13(c)(2)(ii)(A); Apollo
Behavioral Health Hosp., L.L.C., DAB No. 2561, at 9-10 (2014); Cmty. Hosp. of Long
Beach, DAB No. 1938 (2004) (sustaining an ALJ’s conclusion that CMS lacked authority
to give a hospital a Medicare provider effective date before determining from a plan of
correction whether it met applicable federal requirements, which included standard-level
deficiencies). Accordingly, the earliest date here that Petitioner could enroll as a
Medicare provider was September 21, 2012, the date TJC received Petitioner’s plan of
correction that effectively addressed its standard-level deficiencies.

5. Petitioner’s proposed interpretation of the applicable effective date
regulation is unreasonable because it would grant Medicare enrollment
before Petitioner met all federal requirements including applicable health
and safety standards.

It is undisputed that TJC cited Petitioner with a number of deficiencies. Petitioner argues
that its deficiencies were standard-level deficiencies that do not qualify as condition-level
deficiencies, which undisputedly Petitioner had complied with by the time of its exit
survey. Petitioner argues therefore these types of deficiencies would not affect its
effective date when applying the language of 42 C.F.R. § 489.13(c)(2) and that CMS’s
reliance on the language of 42 C.F.R. § 489.13(c)(2)(ii) is incorrect. P. Br. at 12-19. I
find unreasonable, however, Petitioner’s argument that the facility’s lower-level
deficiencies were irrelevant to determining its effective date.

Specifically, Petitioner argues that the regulation is ambiguous. P. Br. at 12-14, 17-19.
The subsection states, in pertinent part:

(c) All health and safety standards are not met on the date of survey. If,
on the date the survey is completed, the provider or supplier has failed
to meet any one of the applicable health and safety standards, the
following rules apply for determining the effective date of the provider
agreement or supplier approval, assuming that no other Federal
requirements remain to be satisfied. However, if other Federal
requirements remain to be satisfied, notwithstanding the provisions of
paragraphs (c)(1) through (c)(3) of this section, the effective date of
the agreement or approval may not be earlier than the latest of the
dates on which CMS determines that each applicable Federal
requirement is met.

(2) For an agreement with, or an approval of, any other provider or
supplier, (except in a situation that does not apply here), the
effective date is the earlier of the following:
(i) The date on which the provider or supplier meets all

applicable conditions of participation, conditions for
coverage, or conditions for certification; or, if applicable,
the date of a CMS-approved accreditation organization
program’s positive accreditation decision, issued after the
accreditation organization has determined that the provider
or supplier meets all applicable conditions.

(ii) The date on which a provider or supplier is found to meet

all conditions of participation, conditions for coverage, or
conditions for certification, but has lower-level
deficiencies, and —

(A) CMS or the State survey agency receives an
acceptable plan of correction for the lower-level
deficiencies (the date of receipt is the effective date
regardless of when the plan of correction is
approved); or, if applicable, a CMS-approved
accreditation organization program issues a positive
accreditation decision after it receives an acceptable
plan of correction for the lower-level deficiencies; or

(B) CMS receives an approvable waiver request... .

42 C.F.R. § 489.13 (c) (emphasis added). The regulation provides for the situation
where, if the prospective provider meets all applicable conditions but has lower-level
deficiencies, its effective date for participation is the date that “a CMS-approved
accreditation organization program issues a positive accreditation decision after it
receives an acceptable plan of correction for the lower-level deficiencies.” 42 C.F.R.
§ 489.13(c)(2)(ii)(A). To find a provider eligible with existing standard-level

deficiencies woul
it met all applicab
intended and whic!

allow a provider to bill Medicare before it was accredited and before
e health and safety standards, a result that I do not believe was
would be simply irresponsible.

6. I cannot estop CMS from following the effective date regulation even if it
may have incorrectly granted an earlier effective date in another situation.

Petitioner argues t

at the only material fact in dispute is whether CMS, in other cases,

issued a provider an effective date of enrollment that pre-dated the provider’s

accreditation. To

elp provide support for its assertion, Petitioner requests that I order
CMS to produce documents and declarations, or that I issue subpoenas to compel
testimony and documentation from each Associate Regional Administrator for Survey
and Certification located at the CMS regional offices. P. Br. at 4-5, 10-11; see P. Ex. 2. I
deny these requests.

Whether CMS improperly issued other facilities effective dates prior to their
accreditation is collateral and irrelevant to this proceeding. Even assuming that CMS
may have enrolled another institution prior to the institution’s compliance with all
requirements, the Secretary is not estopped from changing a position based upon a
mistaken legal interpretation. Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 517-18
(1994); cf; also United Hosp. v. Thompson, 383 F.3d 728, 733 (8" Cir. 2004) (holding
that erroneous overpayments to other hospitals do not entitle plaintiff to the same
overpayments: “The Secretary’s refusal to compound the error was not irrational or
discriminatory.”). Therefore, I also deny Petitioner’s motion for summary judgment
finding no issue of material fact.

Compliance with the federal requirement of accreditation is required prior to the time that
the entity may bill for services. 75 Fed. Reg. 50042, 50400 (Aug. 16, 2010) (final rule
amending 42 C.F.R. § 489.13 and clarifying that prospective providers must comply with
all federal requirements including all applicable health and safety standards). In Mission
Hospital Reg’! Med. Ctr., DAB No. 2459 (2012), the Board rejected pre-accreditation
enrollment because it could endanger the health and safety of patients if a hospital or
other provider were to be paid for services provided at a time when there was no
assurance that it met Medicare participation requirements. Mission Hospital Reg’! Med.
Ctr., DAB No. 2459, at 9. Although Petitioner attempts to distinguish Mission Hospital
because the Board examined subsection (d) of 42 C.F.R. § 489.13 rather than subsection
(c), the broader intention to protect patient safety still remains applicable and analogous
here.

Conclusion

I grant summary judgment in favor of CMS because the undisputed evidence establishes
that Petitioner still had lower-level standard deficiencies at the time of its accreditation
survey. It was not until September 21, 2012, that the CMS-approved accreditation
organization program, TJC, received a plan of correction from Petitioner to remedy its
standard-level deficiencies, which TJC accepted. Accordingly, CMS was authorized to
grant Petitioner a Medicare enrollment effective date of September 21, 2012, the date that
TJC received Petitioner’s acceptable plan of correction, which is also the date TJC first
accredited Petitioner.

/s/
Joseph Grow
Administrative Law Judge

